                         Case 20-12168-CSS              Doc 299       Filed 10/21/20        Page 1 of 11




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC, et al.,1                           Case No. 20-12168 (CSS)

                                             Debtors.                       (Jointly Administered in Part;
                                                                            Supplemental Joint Administration
                                                                            Requested)


                 ADDITIONAL DEBTORS’ OMNIBUS MOTION PURSUANT TO SECTIONS
               105(a), 365(a), AND 554(a) OF THE BANKRUPTCY CODE, AUTHORIZING THE
             DEBTORS TO (I) REJECT CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL
              REAL PROPERTY EFFECTIVE AS OF THE ADDITIONAL DEBTORS’ PETITION
                  DATE AND (II) ABANDON PROPERTY IN CONNECTION THEREWITH

                           The above-captioned debtors and debtors in possession hereby move this Court

         (this “Motion”) for entry of an order (the “Proposed Order”), substantially in the form attached

         hereto as Exhibit A, pursuant to sections 105(a), 365(a), and 554(a) of title 11 of the United

         States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), authorizing, but not directing,

         the Debtors (as defined below) to (i) reject, effective as of the date hereof (the “Additional

         Debtors’ Petition Date”), the unexpired leases of nonresidential real property (the “Rejected

         Leases”) identified on Exhibit 1 to the Proposed Order (including, without limitation, any and all

         amendments, modifications, side letters, memoranda of understanding, documents incorporated

         by reference) and (ii) abandon, effective as of the Additional Debtors’ Petition Date, any

         personal property of the Debtors, including, but not limited to, furniture, fixtures, and equipment



         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
         noticing agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the
         Debtors.
27075534.2
                       Case 20-12168-CSS           Doc 299      Filed 10/21/20      Page 2 of 11




         (collectively, the “Personal Property”) that remains, as of the Additional Debtors’ Petition

         Date, on the premises (the “Premises”) subject to the Rejected Leases, as applicable. In support

         of this Motion, the Debtors rely upon and incorporate by reference the Declaration of Phillip

         Juhan in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings [Docket No. 12] (the

         “First Day Declaration”).2 In further support of this Motion, the Debtors respectfully state as

         follows:

                                           JURISDICTION AND VENUE

                         1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

         and 1334, and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware, dated as of February 29, 2012 (the “Amended Standing Order”).

         This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court may enter a final

         order consistent with Article III of the United States Constitution. Venue is proper in this Court

         pursuant to 28 U.S.C. §§ 1408 and 1409.

                         2.      The statutory bases for the relief requested herein are sections 105(a),

         365(a), and 554(a) of the Bankruptcy Code and Rules 6006 and 6007 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                   BACKGROUND

               I.        General

                         3.      On September 14, 2020, Town Sports International, Inc. (“TSI”) and 161

         of its affiliates (collectively, the “Initial Debtors”) each commenced a voluntary case under

         chapter 11 of the Bankruptcy Code.           On the date hereof, 42 additional direct or indirect

         subsidiaries of TSI (the “Additional Debtors,” and together with the Initial Debtors, the

         2
          Each capitalized term used but not defined herein shall have the meaning ascribed to it in the First Day
         Declaration.
27075534.2

                                                            2
                        Case 20-12168-CSS         Doc 299       Filed 10/21/20   Page 3 of 11




         “Debtors”) each commenced a voluntary case under chapter 11 of the Bankruptcy Code. The

         Debtors are authorized to operate their businesses and manage their properties as debtors in

         possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On September 24,

         2020, the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”)

         appointed an official committee of unsecured creditors (the “Committee”) in these chapter 11

         cases. No trustee or examiner has been appointed in the chapter 11 cases.

                         4.     Additional information regarding the Debtors’ businesses, capital structure

         and the circumstances leading to the filing of these chapter 11 cases is set forth in the First Day

         Declaration.

              II.        Rejection of the Leases

                         5.     As set forth in more detail in the First Day Declaration, the Debtors are

         currently lessees under various unexpired nonresidential leases. In the months leading up to the

         Additional Debtors’ Petition Date, the Debtors engaged in extensive negotiations in an attempt to

         renegotiate the terms of certain leases, seeking, inter alia, rent concessions from the applicable

         landlords. Ultimately, however, the Additional Debtors have determined that, in an exercise of

         their sound business judgment, the rejection of the Rejected Leases on Exhibit 1 to the Proposed

         Order is in the best interests of the Debtors and their estates.

                         6.     Because the Rejected Leases are not essential to the Debtors’ ongoing

         operations and restructuring strategy, the Debtors have determined that rejecting the Rejected

         Leases is appropriate and, importantly, will avoid any further risks or costs that may be

         associated with the Rejected Leases on a postpetition basis.

                                               RELIEF REQUESTED

                         7.     By this Motion, to preserve and maximize the value of their estates, the

         Debtors seek to reject the Rejected Leases and abandon any interest that the Debtors have in the
27075534.2

                                                            3
                       Case 20-12168-CSS         Doc 299       Filed 10/21/20    Page 4 of 11




         underlying Premises, effective as of the Additional Debtors’ Petition Date. The Debtors have

         determined that the Rejected Leases are not integral to the Debtors’ chapter 11 efforts, are not

         otherwise beneficial to the Debtors’ estates, and present burdensome contingent liabilities. In

         addition, the Debtors seek to abandon, effective as of the Additional Debtors’ Petition Date, any

         Personal Property that remains as of such date on the Premises, to the extent applicable. In light

         of the Debtors’ efforts to preserve and maximize the value of their estates, and to avoid incurring

         costs and expenses that are no longer integral to the Debtors’ business operations and these

         chapter 11 efforts, the Debtors submit that this related relief is necessary and appropriate.

                                               BASIS FOR RELIEF

         I.     Rejection of the Rejected Leases Effective as of the Additional Debtors’ Petition
                Date Reflects the Debtors’ Sound Business Judgment

                        8.      Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a

         debtor-in-possession “subject to the court’s approval, may assume or reject any executory

         contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a). As courts have held, “[t]he

         purpose behind allowing the assumption or rejection of executory contracts is to permit the

         trustee or debtor-in-possession to use valuable property of the estate and to ‘renounce title to and

         abandon burdensome property.’” Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion

         Pictures Corp.), 4 F.3d 1095, 1098 (2d Cir. 1993) (quoting 2 Collier on Bankruptcy ¶ 365.01[1]

         (15th ed. 1993)).

                        9.      The standard applied to determining whether the rejection of an unexpired

         lease should be authorized is the “business judgment” standard. See Sharon Steel Corp. v. Nat’l

         Fuel Gas Distr. Corp., 872 F.2d 36, 40 (3d Cir. 1989); see also In re HQ Global Holdings, Inc.,

         290 B.R. 507, 513 (Bankr. D. Del. 2003) (stating that a debtor’s decision to reject an executory

         contract is governed by the business judgment standard and can only be overturned if the

27075534.2

                                                           4
                      Case 20-12168-CSS         Doc 299     Filed 10/21/20    Page 5 of 11




         decision was the “product of bad faith, whim, or caprice”). Once a debtor states a valid business

         justification, “[t]he business judgment rule ‘is a presumption that in making a business decision

         the directors of a corporation acted on an informed basis, in good faith and in the honest belief

         that the action taken was in the best interests of the company.’” Official Comm. of Subordinated

         Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y.

         1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)).

                       10.     The business judgment rule is crucial in chapter 11 cases and shields a

         debtor’s management from judicial second-guessing. See Comm. of Asbestos Related Litigants

         and/or Creditors v. Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“The

         Code favors the continued operation of a business by a debtor and a presumption of

         reasonableness attached to a debtor’s management decisions.”). Generally, courts defer to a

         debtor-in-possession’s business judgment to reject a lease. See, e.g., NLRB v. Bildisco &

         Bildisco, 465 U.S. 513, 523 (1984); In re Minges, 602 F.2d 38, 43 (2d Cir. 1979); In re Riodizio,

         204 B.R. 417, 424–25 (Bankr. S.D.N.Y. 1997); In re G Survivor Corp., 171 B.R. 755, 757

         (Bankr. S.D.N.Y. 1994).

                       11.     Upon finding that the Debtors have exercised their sound business

         judgment in determining that the rejection of the Rejected Leases is in the best interests of the

         Debtors and their estates, the Court should approve the proposed rejections under section 365(a)

         of the Bankruptcy Code. See, e.g., Westbury Real Estate Ventures, Inc. v. Bradlees, Inc. (In re

         Bradlees Stores, Inc.), 194 B.R. 555, 558 n.1 (Bankr. S.D.N.Y. 1996); see also Summit Land Co.

         v. Allen (In re Summit Land Co.), 13 B.R. 310, 315 (Bankr. D. Utah 1981) (holding that, absent

         extraordinary circumstances, court approval of a debtor’s decision to assume or reject an

         executory contract “should be granted as a matter of course”). If a debtor’s business judgment


27075534.2

                                                        5
                      Case 20-12168-CSS         Doc 299      Filed 10/21/20    Page 6 of 11




         has been reasonably exercised, a court should approve the assumption or rejection of an

         unexpired lease. See, e.g., Sharon Steel Corp., 872 F.2d at 39–40.

                        12.    As discussed above, the Debtors have ceased operating out of the leased

         premises on or before the Additional Debtors’ Petition Date. The Debtors submit that, in their

         business judgment, the Rejected Leases are unnecessary to the continued conduct of the Debtors’

         operations and the Debtors. As a result, the Debtors submit that there is no basis to retain the

         Rejected Leases on Exhibit 1 and that rejecting those Rejected Leases would provide a benefit to

         the Debtors and their estates by removing any ongoing costs or associated obligations.

                        13.    To avoid paying any unnecessary expenses related to the Rejected Leases,

         the Debtors seek to reject the Rejected Leases effective as of the Additional Debtors’ Petition

         Date. A court may permit such retroactive rejection to avoid unduly exposing a debtor’s estate

         to unwarranted postpetition administrative or other expenses. See Thinking Machs. v. Mellon

         Fin. Servs. Corp. (In re Thinking Machs. Corp.), 67 F.3d 1021, 1028 (1st Cir. 1995) (“In the

         section 365 context . . . bankruptcy courts may enter retroactive orders of approval, and should

         do so when the balance of equities preponderates in favor of such remediation.”); In re DBSI,

         Inc., 409 B.R. 720, 734 n.4 (Bankr. D. Del. 2009) (“Under appropriate circumstances, [a] Court

         may enter a lease rejection order with an effective date earlier than the date the order is

         entered.”); In re Chi-Chi’s, Inc., 305 B.R. 396, 399 (Bankr. D. Del. 2004) (finding that “the

         court’s power to grant retroactive relief is derived from the bankruptcy court’s equitable powers

         so long as it promotes the purposes of §365(a)” and granting retroactive relief to the date on

         which the debtors surrendered the premises to their landlords); In re Fleming Cos., Inc., 304 B.R.

         85, 96 (Bankr. D. Del. 2003) (retroactive rejection permitted to the date of the motion or the date

         the premises surrendered).


27075534.2

                                                         6
                      Case 20-12168-CSS         Doc 299      Filed 10/21/20    Page 7 of 11




                        14.    When principles of equity so dictate, courts may permit retroactive

         rejection to the date on which the counterparty to the lease was given definitive notice of the

         debtor’s intent to reject. See In re KDA Grp., Inc., No. 16-21821-GLT, 2017 WL 4216563, at *4

         (Bankr. W.D. Pa. Sept. 20, 2017) (“[M]any courts within the Third Circuit have adopted the

         notion that a lease may be retroactively rejected when principles of equity so dictate.”)

         (quotations omitted); In re Fleming Cos. Inc., 304 B.R. at 96 (“[T]o grant nunc pro tunc

         rejection, the Debtors must have stated an unequivocal intent to reject the leases.”). Courts in

         this jurisdiction have previously considered the question of retroactive rejection of unexpired

         leases. See In re Namco Cybertainment, Inc., Case No. 98-00173 (PJW) (Bankr. D. Del. Feb. 6,

         1998). In Namco, the court permitted retroactive rejection on the conditions that (a) the property

         (and the keys thereto) subject to a lease were surrendered with an unequivocal statement of

         abandonment to the landlord or lessor, (b) the motion was filed and served on the landlord or

         lessor, (c) the official committee consented to the relief requested in the motion, and (d) the

         debtor acknowledged that it would not have the right to withdraw the motion prior to the hearing.

                        15.    Here, the Debtors submit that the Court should authorize the rejection of

         the Rejected Leases effective as of the Additional Debtors’ Petition Date. First, there is no

         benefit to the Debtors’ estates from the Rejected Leases because the Debtors no longer occupy

         the Premises. The Debtors do not need the leasehold interests created by the Rejected Leases to

         conduct their go-forward businesses. On the other hand, requiring the Debtors to continue to

         perform under the Rejected Leases after the Additional Debtors’ Petition Date could impose

         onerous obligations on the Debtors and their estates. Second, the Debtors believe that the filing

         and service of this Motion fulfills the purpose of the Namco factors under the circumstances

         here—establishing an unequivocal relinquishment.         The filing of this Motion serves to


27075534.2

                                                         7
                       Case 20-12168-CSS          Doc 299      Filed 10/21/20    Page 8 of 11




         underscore and reiterates the Debtors’ unequivocal intent to abandon their interest in the

         Premises.     Without a retroactive date of rejection, the Debtors may incur unnecessary

         administrative charges for a lease and contract that are not necessary to their ongoing business

         operations.

                            16.   Moreover, the lessor under the Rejected Leases will not be unduly

         prejudiced if the Rejected Leases are rejected effective as of the Additional Debtors’ Petition

         Date because, on the Additional Debtors’ Petition Date, the Debtors served this Motion on the

         lessor and/or its agents or representatives by overnight delivery, electronic mail and/or facsimile,

         thereby advising such lessor that the Debtors intend to reject the Rejected Leases effective as of

         the Additional Debtors’ Petition Date. Furthermore, the Debtors have, on or before the date

         hereof, relinquished the keys to the Premises and provided the alarm code(s), if applicable, to the

         lessor or its representative, abandoned the Premises and, in conjunction therewith, indicated that

         they were unequivocally surrendering possession as a result thereof. The keys were delivered to

         the lessor under the Rejected Leases, together with an appropriate correspondence, on or before

         the Additional Debtors’ Petition Date.

                            17.   In light of the foregoing facts and circumstances, the Debtors respectfully

         submit that their rejection of the Rejected Leases under section 365(a) of the Bankruptcy Code,

         effective as of the Additional Debtors’ Petition Date, is a sound exercise of their business

         judgment and is necessary, prudent, and in the best interests of the Debtors, their estates, and

         their creditors.

         II.     Authorizing the Debtors to Abandon Any Personal Property Remaining at the
                 Premises as of the Additional Debtors’ Petition Date is Appropriate

                            18.   In the event that any Personal Property remains on the Premises as of the

         Additional Debtors’ Petition Date, the Debtors request the Court’s approval of the Debtors’

27075534.2

                                                           8
                       Case 20-12168-CSS           Doc 299     Filed 10/21/20    Page 9 of 11




         abandonment of such Personal Property (collectively, the “Abandoned Personal Property”),

         pursuant to section 554(a) of the Bankruptcy Code, effective as of the Additional Debtors’

         Petition Date.

                          19.      Section 554(a) of the Bankruptcy Code provides that “[a]fter notice and a

         hearing, the [debtor] may abandon any property of the estate that is burdensome to the estate or

         that is of inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). The right to

         abandon is virtually unfettered, unless abandonment of the property will contravene laws

         designed to protect public health and safety and the property poses an imminent threat to the

         public’s welfare. See In re Midlantic Nat’l Bank, 474 U.S. 494, 501 (1986). Neither of these

         limitations is relevant in this case.

                          20.      The Debtors submit that any Abandoned Personal Property is of

         inconsequential value or burdensome to the Debtors’ estates to remove. Among other things, the

         Debtors believe that the cost of retrieving, marketing, and reselling the Abandoned Personal

         Property—to the extent there is any—outweighs any recovery that the Debtors and their estates

         could reasonably hope to attain for such Abandoned Personal Property. As a result, the Debtors

         have determined, in their business judgment, that the abandonment of any such Abandoned

         Personal Property, effective as of the Additional Debtors’ Petition Date, is a sound exercise of

         their business judgment, and is necessary, prudent, and in the best interests of the Debtors, their

         estates, and creditors.

                                            RESERVATION OF RIGHTS

                          21.      Nothing contained herein should be construed as a waiver of any of the

         Debtors’ rights, defenses, or counterclaims with respect to the Rejected Leases. Nor does

         anything contained herein constitute an acknowledgement that either the Rejected Leases


27075534.2

                                                           9
                      Case 20-12168-CSS          Doc 299        Filed 10/21/20   Page 10 of 11




         constitute an unexpired lease of nonresidential real property or executory contract under section

         365 of the Bankruptcy Code, and have not otherwise expired by its own terms or upon agreement

         of the parties as of the date hereof.

                                                         NOTICE

                         22.     Notice of this Motion has been provided to: (i) the U.S. Trustee,

         (ii) counsel to the Committee, (iii) counsel to the Ad Hoc Lender Group, (iv) the lessors under

         the Rejected Leases (via overnight delivery); and (v) any parties that have requested notice in

         these chapter 11 cases. In light of the nature of the relief requested herein, the Debtors submit

         that no other or further notice is necessary.

                                    [Remainder of Page Intentionally Left Blank]




27075534.2

                                                           10
                      Case 20-12168-CSS          Doc 299       Filed 10/21/20    Page 11 of 11




                                                   CONCLUSION

                        WHEREFORE, the Debtors request the entry of the Proposed Order, granting the

         relief requested herein and such other and further relief as is just and proper.

         Dated: Wilmington, Delaware            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 21, 2020
                                                /s/ Allison S. Mielke
                                                Robert S. Brady (No. 2847)
                                                Sean T. Greecher. (No. 4484)
                                                Allison S. Mielke (No. 5934)
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253
                                                Email: rbrady@ycst.com
                                                         sgreecher@ycst.com
                                                         amielke@ycst.com

                                                and

                                                KIRKLAND & ELLIS LLP
                                                Nicole L. Greenblatt (admitted pro hac vice)
                                                Derek I. Hunter (admitted pro hac vice)
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone: (212) 446-4800
                                                Email: nicole.greenblatt@kirkland.com
                                                       derek.hunter@kirkland.com

                                                KIRKLAND & ELLIS LLP
                                                Mark McKane (admitted pro hac vice)
                                                555 California Street
                                                San Francisco, CA 94104
                                                Telephone: (415) 439-1400
                                                Email: mark.mckane@kirkland.com

                                                KIRKLAND & ELLIS LLP
                                                Joshua M. Altman (admitted pro hac vice)
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone: (312) 862-2000
                                                Email: josh.altman@kirkland.com

                                                Proposed Counsel to the Debtors
                                                and Debtors in Possession
27075534.2

                                                          11
